                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

CORIZON HEALTH, INC.,            )
                                 )
     Plaintiff,                  )
                                 )
v.                               )            CV417-012
                                 )
CARL FAULKS, M.D.,               )
                                 )
     Defendant.                  )

                                ORDER

     In June 2017, the case was stayed pending resolution of

defendant’s voluntary bankruptcy proceedings. Docs. 13 & 14. The

bankruptcy action having since ended, see In re Carl Faulks, No. 17-

40920 (Bk. S.D. Ga.) (terminated October 26, 2018), the stay in this case

is LIFTED.        The parties are ORDERED to meet and confer and,

within 21 days of service of this Order, submit their joint status report

apprising the Court of the current status of this litigation and a

proposed Scheduling Order, if any.     The Court notes that plaintiff’s

motion for default judgment remains pending and unopposed on the

docket.   Doc. 10.    The parties are DIRECTED to advise the Court

whether that motion is now ripe for ruling.
SO ORDERED, this 25th    day of March, 2019.



                        ______________________________
                            __________________________
                        CHRISTOPHER
                               PHER L
                             TOPH   L.. RAY
                        UNITED STATES MAGISTRATE JUDGE
                        SOUTHERN DISTRICT OF GEORGIA




                          2
